Exhibit 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is made as of
this 17th day of July, 2018, by and between Sharon Leite (the “Executive”) and
Vitamin Shoppe, Inc., a Delaware corporation, (the “Parent”), Vitamin Shoppe
Industries Inc., a New York corporation (“VSI”) and all of their subsidiaries
and affiliates (collectively, the “Company”).

W I T N E S S E T H:

WHEREAS, the Company wishes to employ the Executive, the Executive wishes to be
employed by the Company and the parties desire to set forth the terms and
conditions of such employment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the parties hereto agree as follows:

1.    Position and Responsibilities.

(A) The Executive shall, effective August 27, 2018, or such other date as
mutually agreed (the “Effective Date”), serve as Chief Executive Officer of the
Company and, in such capacity, shall be responsible for the general management
of the business, affairs and operations of the Company, shall perform such
duties as are customarily performed by a chief executive officer of a company of
a similar size, and shall have such power and authority as shall reasonably be
required to enable her to perform her duties hereunder; provided, however, that
in exercising such power and authority and performing such duties, she shall at
all times be subject to the authority of the Board of Directors of the Parent.
The Executive shall report to the Board of Directors of the Parent or the
Executive Chairman and/or Chairman of the Parent. Commencing on the Effective
Date, the Executive shall be required to report to the Company’s headquarters in
New Jersey but she acknowledges that she will be required to travel on business
on a reasonable basis in the performance of her duties.

(B) As soon as practicable following the Effective Date, the Executive shall be
appointed a director of the Parent and of VSI and shall be nominated to each
respective board each year thereafter during the Term (as defined in Section 3
below), subject to the respective board’s fiduciary duties.

(C) The Executive agrees to devote substantially all of her business time,
attention and services to the diligent, faithful and competent discharge of such
duties for the successful operation of the Company’s business. Notwithstanding
the foregoing, upon the approval of the Board of Directors of the Parent, which
approval may be withheld in its sole discretion, the Executive may serve as a
director of a for-profit or a not for-profit company that is not a Competitive
Business (as defined in Section 6), provided that such service does not
interfere with the Executive’s obligations hereunder or create a conflict of



--------------------------------------------------------------------------------

interest. For the avoidance of doubt, Executive shall be permitted to continue
to serve as a director of any entity for which she is already serving as a
director as of the Effective Date, provided that such service does not interfere
with her diligent, faithful and competent discharge of her duties to the
Company.

2.    Compensation; Salary, Bonus, Equity and Other Benefits. During the Term of
this Agreement, the Executive shall be eligible for the following compensation,
subject to all applicable federal and state withholding, payroll and other
taxes.

(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, the Company shall pay to the Executive a base salary of $700,000
per annum (such salary as it may be increased from time to time being
hereinafter referred to as the “Base Salary”). Except as may otherwise be
agreed, the Base Salary shall be payable in conformity with the Company’s
customary practices for executive compensation as such practices shall be
established or modified from time to time. The Executive shall receive such
increases in her Base Salary as the Board of Directors of the Parent may from
time to time approve in its sole discretion; provided, however, that the
Executive’s Base Salary will be reviewed not less often than annually, with the
first performance and financial review to occur on or about March 2019. The
Executive’s Base Salary may not be decreased without her written consent,
unless, prior to or after two years following a Change in Control (as defined in
the ESPP (defined below), such reduction is part of an overall salary reduction
program that impacts officers of the Company.

(B) Bonus and Equity Incentive Compensation.

(i)    As soon as practicable following Executive’s commencement of employment
with the Company, she shall be paid a one-time, taxable cash bonus of $425,000
(the “Sign On Bonus”). One Hundred percent (100%) of the after-tax portion of
the Sign On Bonus (net of income and employment tax withholding) shall be
subject to repayment if the Executive gives notice of voluntary resignation
(pursuant to Section 5(A) below) or is terminated by the Company with Cause (as
defined in the Vitamin Shoppe, Inc. Executive Severance Pay Policy, as may be
amended from time to time, the “ESPP”) before the second anniversary of the
Effective Date. Repayment shall be made within thirty (30) business days of the
Executive’s last date of employment with the Company. This Sign On Bonus is
being granted to help with Executive’s transition of employment from her current
employer to VSI and is intended to cover potential costs, including, without
limitation, closing costs on sale of current home and repayment of a sign-on
bonus with her current employer. No additional payments will be made to
Executive under any other Company policy or plan, unless specifically provided
for in this Agreement. To the extent permitted by law, the Company may offset
any repayment owed by the Executive to the Company pursuant to this Section
against any amounts payable to the Executive by the Company at the time that any
such repayment is due and owing, pursuant to the Relocation and Repayment
Agreement annexed hereto as Exhibit A. If the Executive does not sign the
Relocation and Repayment Agreement, she will not be entitled to receive the Sign
On Bonus. The Sign On Bonus will not be included as earnings for calculation of
the annual MIP award (defined below) or any other benefit or compensation plan.

 

2



--------------------------------------------------------------------------------

(ii)    For each fiscal year during the Term of this Agreement, the Executive
shall be eligible for a cash bonus award (the “Annual Cash Bonus”) with a target
amount of one hundred percent (100%) of the Base Salary paid to the Executive
for the applicable fiscal year pursuant to the Company’s then current Management
Incentive Program (“MIP”). Executive’s Annual Cash Bonus for 2018 shall be
calculated under the MIP based on the Base Salary paid to her for the portion of
the calendar year from the Effective Date through December 29, 2018. The
Executive acknowledges that the Parent’s Board of Directors reserves the right
to change the structure of the MIP from time to time, provided that no reduction
may be made to the target amount of one hundred percent (100%) of the
Executive’s Base Salary paid to her during the applicable fiscal year, in any
year after the first fiscal year of this Agreement. The Executive shall be paid
her Annual Cash Bonus on or about March 1st of the calendar year following the
year to which such bonus relates, and in all events on or before March 15th of
such year. The parties acknowledge that the determination of the Annual Cash
Bonus for the year in which the Executive’s employment terminates (and possibly
for the prior year) shall not be known on the date that the Executive’s
employment terminates, and, if any, shall be paid by the Company to the
Executive not more than thirty (30) days after the determination thereof, but in
all events on or before March 15th of the calendar year following the fiscal
year to which such Annual Cash Bonus relates. For the sake of clarity, upon a
termination of employment, Executive shall not be eligible for any bonus except
to the extent provided in Sections 5(C)-5(F).

(iii)    Executive will be eligible to participate in the Company’s stock
incentive program at an amount and in such form as determined by the Parent’s
Board of Directors each year in its sole discretion. Subject to the terms and
conditions of the equity plan approved by the Parent’s Board of Directors, in
2019 Executive will be granted equity valued at $1,000,000 as of the grant date.
Equity grants are made at the sole discretion of the Parent’s Board of Directors
and subject to the terms and conditions of the equity plan and form of grant
agreement.

(iv)    As soon as practicable following the Effective Date, the Company will
grant to the Executive, as a one-time sign on incentive, performance share units
with an aggregate value of $1,000,000 (the “Initial Equity Award”) upon the
terms and conditions (including but not limited to vesting conditions) set forth
in the Performance Share Unit Award Agreement attached as Exhibit B. The Initial
Equity Award shall be granted outside of the Parent’s 2018 Long-Term Incentive
Plan (the “Equity Plan”) in reliance on the employment inducement exemption
provided under the New York Stock Exchange’s Listed Company Manual Rule 303A.08.
The Initial Equity Awards will not be included as earnings for calculation of
the annual MIP award or any other benefit or compensation plan.

(C) Benefits. The Executive will be entitled to participate, in accordance with
the provisions thereof, in any health, disability and life insurance and other
employee benefit plans and programs made available by the Company to its
management employees generally unless such participation is prohibited by
applicable law, by the terms of a policy, or would violate any applicable
non-discrimination provision of ERISA or the Internal Revenue Code of 1986, as
amended (the “Code”); provided the Executive makes timely premium payments and
contributions in the same amounts paid by the then current

 

3



--------------------------------------------------------------------------------

officer level employees. The Company reserves the right to modify from
time-to-time any and all benefits granted to the Executive, including the right
to eliminate or add benefits, provided that such modifications are not
inconsistent with any modifications made to the benefits of other senior
executives.

(D) Reimbursement of Expenses.

(i)    The Company shall reimburse the Executive for any and all out-of-pocket
expenses reasonably incurred by the Executive during the Term of her employment
in connection with her duties and responsibilities as Chief Executive Officer of
the Company, provided that the Executive complies with the policies, practices
and procedures of the Company regarding expense reimbursement, including
submission of expense reports, receipts or similar documentation of such
expenses.

(ii)    The Executive hereby agrees to relocate her primary residence to an area
convenient to the Company’s headquarters. The Executive shall be eligible for
reimbursement of certain relocation expenses as set forth in the Relocation and
Repayment Agreement.

(iii)    All reimbursements under this Section 2(D) shall be made as soon as
practicable following submission of a reimbursement request, but no later than
the end of the year following the year during which the underlying expense was
incurred.

(E) Paid Time Off. The Executive shall be entitled to participate in the
Company’s paid time off programs, in accordance with the plans, practices,
policies and programs applicable to the Company’s management employees generally
and applicable law (which shall include no less than twenty-seven (27) PTO days
accrued annually). For the sake of clarity, the PTO for 2018 shall be prorated
based on the Effective Date.

(F) Forfeiture and Repayment. The Executive agrees and acknowledges that, except
for Base Salary paid to Executive, amounts and awards payable pursuant to this
Agreement or any bonus or incentive plan are subject to forfeiture and
recoupment and may be cancelled without payment and/or a demand for repayment of
any amounts or gains realized may be made upon the Executive in the event of an
accounting restatement due to material noncompliance by the Company with any
financial reporting requirement under the federal securities laws, or if the
Executive engages in conduct that constitutes Cause (including, for the sake of
clarity, violation of the Company’s confidentiality, non-compete or non-solicit
requirements following Executive’s termination of employment), or as provided in
the ESPP, the Equity Plan or any grant agreement, each as may be amended from
time to time to comply with legal or regulatory requirements, or as required by
law.

3.    Term. The term of the Executive’s employment hereunder shall commence on
the Effective Date and shall continue until terminated as provided in Section 5
of this Agreement (the “Term”).

 

4



--------------------------------------------------------------------------------

4.    Key Man Life Insurance. The Company may apply for and obtain and maintain
a Key Man Life Insurance policy in the name of the Executive in such amount as
the Company may determine, the beneficiary of which shall be the Company. The
Executive shall submit to physical examinations and answer reasonable questions
in connection with the application for and, if obtained, the maintenance of, as
may be required, such insurance policy.

5.    Termination. The Executive’s Term of employment under this Agreement may
be terminated as follows:

(A) At the Executive’s Option. The Executive may terminate her employment at any
time upon at least sixty (60) days’ advance written notice to the Company, which
notice period the Company can waive in whole or in part to effect an earlier
termination date (with no obligation to provide compensation or benefits after
such earlier termination date), or provide that the Executive shall not report
to work or perform duties on behalf of the Company (which for the sake of
clarity, shall not constitute an Adverse Change in Status pursuant to
Section 5(D) below). In such event, the Executive shall be entitled to no
severance or other termination benefits from and after the termination of her
employment, except as provided in Sections 5(G), 5(H) and 5(I) hereof.

(B) At the Election of the Company With Cause. The Company may, unilaterally,
terminate the Executive’s employment hereunder with Cause at any time during the
Term of this Agreement upon written notice to the Executive. In the event of a
termination with Cause, the Executive shall be entitled to no severance or other
termination benefits, except as provided in Sections 5(G), 5(H) and 5(I) hereof.
If subsequent to the commencement of payment of benefits under Sections 5(C) or
(D) below, the Company discovers that the Executive committed acts while
employed with the Company which would have constituted Cause, the Company may
cease further payments of such benefits under this Agreement and may require the
Executive to reimburse the Company for all such benefits paid previously.

(C) At the Election of the Company for Reasons Other than With Cause. The
Company may, unilaterally, terminate the Executive’s employment hereunder at any
time during the Term without Cause upon five (5) business days’ prior written
notice to the Executive of the Company’s election to terminate. Upon a
termination under this Section 5(C), the Company shall provide the applicable
Severance Pay as defined and specified in the ESPP, as may be amended from time
to time (but which “Severance Period”, including for purposes of severance pay
pursuant to Section III(B)(1)(i) and COBRA pursuant to Section III(B)(1)(iii) of
the ESPP) shall in no event be less than fifty-two (52 weeks); plus the
Executive will be paid any unpaid Annual Bonus (based on actual performance) for
the year preceding the year in which the Executive’s employment terminates and
eligible for a pro-rata bonus pursuant to Section III(B)(1)(ii) of the ESPP for
the year in which such termination occurs (whether or not the Executive is
employed for more than six (6) months after the start of the fiscal year). Any
benefits due to the Executive pursuant to this subsection shall be payable in
accordance with Section 2(B)(ii).

 

5



--------------------------------------------------------------------------------

(D) At the Election of the Executive for Certain Reasons. The Executive may
terminate her employment upon written notice to the Company if the Executive
experiences an Adverse Change in Status, as defined in the ESPP but subject to
the last sentence of Section 2(A) (which for the sake of clarity applies to the
Executive whether or not a Change in Control of the Company occurs), without her
written consent, which is not remedied within thirty (30) days after which the
Executive gives written notice to the Board of Directors of the same. In order
to exercise her right to terminate her employment under this Section 5(D), the
Executive must provide written notice to the Board of Directors within ninety
(90) days of such change, and if the change is not timely remedied must
terminate within 150 days of such change. If the Executive exercises her right
to terminate her employment under this Section 5(D), the Company shall provide
the same severance benefits as if her employment had been terminated by the
Company without Cause pursuant to Section 5(C) above.

(E) Disability of Executive. In the event of the disability of the Executive,
the Company may, unilaterally, terminate the Executive’s employment hereunder at
any time upon written notice to the Executive. In the event the Executive’s
employment is terminated pursuant to this Section 5(E), the Executive shall be
entitled to no severance or other termination benefits from and after the
termination of her employment except as provided in Sections 5(G), 5(H) and 5(I)
hereof. For purposes of this Agreement, “disability” shall be defined as in the
ESPP. Any other rights and benefits the Executive may have under employee
benefit plans and programs of the Company generally in the event of the
Executive’s disability shall be determined in accordance with the terms of such
plans and programs.

(F) Executive’s Death. The Executive’s employment shall be terminated upon the
death of the Executive. Any rights and benefits that the Executive’s estate or
any other person may have under employee benefit plans and programs of the
Company generally in the event of the Executive’s death shall be determined in
accordance with the terms of such plans and programs. In the event the
Executive’s employment is terminated pursuant to this Section 5(F), the
Executive shall be entitled to no severance or other termination benefits from
and after the termination of her employment except as provide in Sections 5(G),
5(H) and 5(I) hereof.

(G) Accrued and Unpaid Base Salary. If the Executive’s employment is terminated
pursuant to this Section 5, the Executive (or her estate) shall be entitled to
receive any and all accrued but unpaid Base Salary and Paid Time Off earned
through the date of termination.

(H) Reimbursement of Expenses. In the event of the Executive’s termination
pursuant to this Section 5, the Company shall reimburse the Executive (or her
estate) for any and all out-of-pocket expenses reasonably incurred by the
Executive consistent with Company policy prior to the date of such termination.
All reimbursements under this Section 5(H) shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.

 

6



--------------------------------------------------------------------------------

(I) Continuing Benefits. Termination pursuant to this Section 5 shall not modify
or affect in any way whatsoever any vested right of the Executive to benefits
payable under any retirement or pension plan or under any other employee benefit
plan of the Company, and all such benefits shall continue, in accordance with,
and subject to, the terms and conditions of such plans, to be payable in full to
or on account of the Executive after such termination.

(J) Company’s Obligation. The Company’s obligation to make the severance
payments and provide benefits in each case required under Section 5(C), or (D),
is conditioned upon the Executive’s (or her estate’s) compliance with (i) the
provisions of the ESPP, including without limitation the execution and delivery
to the Company of a general release as provided therein in a form satisfactory
to the Company; and (ii) compliance with and continued observance of the
covenants contained in Sections 6, 7, 8 and 9 of this Agreement.

(K)    Boards and Committees. Upon termination of the Executive’s employment for
any reason, the Executive agrees to resign, as of the date of such termination
and to the extent applicable, from all Boards and Committees thereof of the
Company, upon which she serves.

6.    Noncompetition Covenant. Executive acknowledges and agrees that the
business of the Company is conducted primarily in the United States (the
“Territory”), and that the Company’s reputation and goodwill are an integral
part of its business success throughout the Territory. If the Executive deprives
the Company of any of the Company’s goodwill or in any manner utilizes its
reputation and goodwill in competition with the Company, the Company will be
deprived of the benefits it has bargained for. Accordingly, during the Term of
this Agreement and for the greater of any period that the Executive is receiving
Severance Pay in accordance with this Agreement or one (1) year following the
termination of the Executive’s employment (the “Noncompetition Period”), the
Executive shall not, without the Company’s prior written consent, directly or
indirectly, own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be connected as a director, officer,
employee, partner, consultant or otherwise with, any profit or non-profit
business or organization in the United States that, directly or indirectly,
manufactures, markets, distributes or sells (through wholesale, retail or direct
marketing channels including, but not limited to, mail order and internet
distribution) vitamins, minerals, nutritional supplements, herbal products,
sports nutrition products, bodybuilding formulas or homeopathic remedies (the
“Competitive Products”) if, except with respect to the Companies listed below,
the sale/distribution of the Competitive Products represents one third (1/3) or
more of such business or organization’s gross sales in the proceeding twelve
(12) months from the Executive’s date of termination (the “Competitive
Business”); provided however, that the Executive can work for a business or
organization (other than the companies listed below) that sells Competitive
Products that is less than one-third (1/3) of such gross sales only if the
Executive is not directly or indirectly involved in that part of the business or

 

7



--------------------------------------------------------------------------------

organization that deals with, or has knowledge of, the Competitive Products.
Notwithstanding, and without limiting the foregoing, the following companies
constitute a Competitive Business: GNC, Rite Aid, Whole Foods, Vitacost,
Walgreens, CVS, Nature’s Bounty, Bodybuilding.com, Swanson, Sprout’s Sunflower
Markets and Vitamin Cottage. Notwithstanding the foregoing, the Executive may be
a passive owner (which shall not prohibit the exercise of any rights as a
shareholder) of not more than 5% of the outstanding stock of any class of any
public corporation that engages in a Competitive Business.

7.    Non-Solicitation and Non-Disparagement.

(A) For a period commencing on the Effective Date and ending on the second
anniversary of the termination of the Executive’s employment (the “No Solicit
Period”), the Executive shall not, directly or indirectly, (i) cause any other
person or entity to, either for herself or for any other person, business,
partnership, association, firm, company or corporation, hire from the Company or
attempt to hire, divert or take away from the Company, any of the officers or
employees of the Company who were employed by the Company during the twelve
(12) months prior to the termination of Executive’s employment with the Company;
or (ii) cause any other person or entity to, either for herself or any other
person, business, partnership, association, firm, company or corporation,
attempt to divert or take away from the Company any of the business or vendors
of the Company.

(B) Commencing on the Effective Date and continuing indefinitely thereafter, the
Executive shall not, directly or indirectly, knowingly make any statement or
other communication that impugns or attacks the reputation or character of the
Company or its directors, officers or employees (but not including good faith
discussions regarding the performance of a director, officer or employee) or
damages the goodwill of the Company.

8.    Nondisclosure. The Executive shall not at any time, whether during or
after the termination of her employment, reveal to any person, association or
company marketing plans, strategies, pricing policies, product formulations and
other specifications, customer lists and accounts, business finances or
financial information of the Company or other information that the Company
considers proprietary or confidential so far as they have come or may come to
her knowledge, except as may be required in the ordinary course of performing
her duties as an officer of the Company or as may be in the public domain
through no fault of her or as may be required by law and after prior
notification to the Company, unless such notification to the Company is
prohibited by law.

Nothing in this Agreement, including this Section 8 or Section 7(B), is intended
to restrict the Executive’s rights or obligations: (i) to testify truthfully in
any legal or governmental proceeding or otherwise pursuant to legal process,
(ii) to contact, cooperate with or provide truthful information to any
government agency charged with the enforcement of a law, or (iii) to comply with
any law or legal duty or to make truthful disclosures as otherwise permitted by
law. In addition, pursuant to the Defend Trade Secrets Act of 2016,
notwithstanding any other provision in this Agreement, the Executive will not be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a

 

8



--------------------------------------------------------------------------------

trade secret (as defined in the law) that: (i) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, if solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, if the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to her attorney and use the trade secret information in the court
proceeding if the Executive (i) files any document containing the trade secret
under seal, and (ii) does not disclose the trade secret, except pursuant to
court order.

9.    Intellectual Property. Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive (whether alone or
jointly with others) while employed by the Company whether before or after the
date of this Agreement (“Work Product”), belong to the Company or such
subsidiary. Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after Executive’s employment with the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

10.    Remedies Upon Breach. The Executive agrees that any material breach of
Sections 6,7, 8 and 9 of this Agreement by her could cause irreparable damage to
the Company and that in the event of such breach the Company shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of any
obligations hereunder, without the necessity of posting a bond. In the event
either party finally prevails with respect to any dispute between the Company
and the Executive as to the interpretation, terms, validity or enforceability of
(including any dispute about the amount of any payment pursuant to) this
Agreement, the prevailing party shall be entitled to recover from the other
party any and all costs and expenses it incurred, including reasonable
attorneys’ fees, in connection with the enforcement of this Agreement.

11.    Excise Taxes. Notwithstanding any other provision of this Agreement to
the contrary, if any payment or benefit the Executive would receive from the
Company under this Agreement or otherwise (including, without limitation, any
payment, benefit, entitlement or distribution paid or provided by the person or
entity effecting the change in control) in connection with a change of control
(the “Total Payments”) (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (b) but for this Section 11, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Executive will be
entitled to receive either (i) the full amount of the Total Payments (taking
into account the full value of the equity awards), or (ii) a portion of the
Total Payments having a value equal

 

9



--------------------------------------------------------------------------------

to $1 less than three (3) times the Executive’s “base amount” (as such term is
defined in Section 280G(b)(3)(A) of the Code), whichever of clauses (i) and
(ii), after taking into account applicable federal, state, and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code, results
in the receipt by the Executive, on an after-tax basis, of the greatest portion
of the Total Payments. Any determination required under this Section 11 shall be
made in writing by the independent public accountants of the Company (the
“Accountants”), whose determination shall be conclusive and binding for all
purposes upon the Company and the Executive. For purposes of making the
calculations required by this Section 11, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code. If there is a reduction pursuant to this Section 11
of the Total Payments to be delivered to the Executive, such reduction shall
occur in the following order: (i) any cash severance payable by reference to the
Executive’s base salary or annual bonus, (ii) any other cash amount payable to
Executive, (iii) any benefit valued as a “parachute payment,” and
(iv) acceleration of vesting of any equity award. This Section 11 shall not
apply, however, to any payment or benefit if the application of
Section 280G(b)(5) of the Code to such payment or benefit results in such
payment or benefit not constituting a parachute payment under
Section 280G(b)(2). For the avoidance of doubt, in the event additional Total
Payments are made to the Executive after the application of the cutback in this
Section 11, which additional Total Payments result in the cutback no longer
being applicable, the Company shall pay the Executive an additional amount equal
to the value of the Total Payments which were originally cutback. The Company
shall determine at the end of each calendar year whether any such restoration is
necessary based on additional Total Payments (if any) made during such calendar
year, and shall pay such restoration not later than March 15 of the following
calendar year. For purposes of determining the order of reduction of amounts
payable under the Policy, the order of reduction specified therein shall govern
the reduction of such amounts and, if and to the extent not addressed therein,
shall be reduced in accordance with the foregoing.

12.    Indemnification. With the exception of any action that arises as a result
of a failure of the Executive’s representations and warranties in Section 14
below, if the Executive becomes a party to or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding by reason of
the fact that she is or was an officer, director, agent or employee of the
Company or is or was serving at the request of the Company as an officer,
director, agent or employee of another corporation or other entity, she shall be
indemnified by the Company to the maximum extent permitted by applicable law and
not inconsistent with the provisions of the certificate of incorporation and by
laws of the Company. The right of indemnification herein provided for shall not
be deemed exclusive of any other rights to which the Executive may be entitled
as a matter of law and any rights of indemnity under any policy of insurance
carried by the Company.

13.    Tax Withholdings; Indemnification and Reimbursement of Payments on Behalf
of Executive. All payments of compensation, including Severance Pay, shall be
subject to all applicable federal, state and local tax withholding, and any
other withholding requirements applicable to such payments.

 

10



--------------------------------------------------------------------------------

14.     Acknowledgements. The Executive hereby acknowledges that the enforcement
of the provisions of Sections 6 and 7 hereof may potentially interfere with her
ability to pursue a proper livelihood. The Executive recognizes and agrees that
the enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business, trade secrets and goodwill of the
Company. The Executive agrees that, due to the proprietary nature of the
Company’s business, the restrictions set forth in this Agreement are reasonable
as to time and scope and do not unreasonably impair her ability to earn a
living. The Executive hereby acknowledges that she has been advised to consult
with an attorney before executing this Agreement and that she has done so or,
after careful reading and consideration, she has chosen not to do so of her own
volition.

15.    Consent and Waiver by Third Parties. The Executive hereby represents and
warrants that (i) her employment with the Company on the terms and conditions
set forth herein and her execution and performance of this Agreement do not
constitute a breach or violation of any other agreement, obligation or
understanding with any third party and (ii) that she is not bound by any
agreement or any other existing or previous business relationship which
conflicts with, or may conflict with, the performance of her obligations
hereunder or prevent the full performance of her duties and obligations
hereunder.

16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
any conflict of law provisions thereof.

17.    Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to the scope, activity
or subject so as to be unenforceable at law, such provision or provisions shall
be construed and reformed by the appropriate judicial body by limiting and
reducing such provision or provisions, so as to be enforceable to the maximum
extent compatible with the applicable law.

18.    Waivers and Modifications. This Agreement may be modified, and the rights
and remedies of any provisions hereof may be waived, only in accordance with
this Section 18. No modification or waiver by the Company shall be effective
without the express written consent of the Chairman of the Board then in office
at the time of such modification or waiver, or if Executive also holds the
position of Chairman of the Board, then the Chief Financial Officer then in
office at the time of such modification or waiver; provided that the approval of
the Board of Directors or a committee thereof is obtained if required by this
Agreement or Company policy. No waiver by either party of any breach by the
other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.

19.    Entire Agreement. This Agreement (together with the documents referenced
herein, including without limitation Exhibits A and B, the MIP and the equity
plans

 

11



--------------------------------------------------------------------------------

and award agreements) sets forth all of the terms of the understandings between
the parties with reference to the subject matter set forth herein and supersedes
all prior agreements and understandings, both written and oral, between the
Company and the Executive and may not be waived, changed, discharged or
terminated orally or by any course of dealing between the parties, but only by
an instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

20.    Assignment. The Executive acknowledges that the services to be rendered
by her are unique and personal. Accordingly, the Executive may not assign any of
her rights or delegate any of her duties or obligations under this Agreement.
The Company shall have the right to assign this Agreement to its successors and
assigns, and the rights and obligations of the Company under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Company.

21.    Notices. Unless otherwise stated, all notices hereunder shall be
(i) delivered by hand, (ii) sent by first-class certified mail, postage prepaid,
return receipt requested, or (iii) delivered by overnight commercial courier, to
the following address of the party to whom such notice is to be made, or to such
other address as such party may designate in the same manner provided herein:

If to Parent, VSI or the Company:

Vitamin Shoppe Industries Inc.

300 Harmon Meadow Blvd.

Secaucus, NJ 07094

Attention:    Chairman of the Board

with a copy to:

Vitamin Shoppe, Inc.

300 Harmon Meadow Blvd.

Secaucus, NJ 07094

Attention:    General Counsel

If to the Executive:

The Executive’s last known address on the records of the Company.

22.    Survival of Obligations. The provisions of this Agreement that are
intended by their terms to survive termination of this Agreement (including
without limitation, Sections 5, 6, 7, 8, 9, 10, 12, 13, 23 and 24, shall survive
the termination or expiration of this Agreement as a continuing agreement of the
Company and the Executive. The existence of any claim or cause of action by
Executive against the Company shall not constitute and shall not be asserted as
a defense to the enforcement by the Company of this Agreement.

23.    Arbitration. Any dispute, controversy, or claim arising out of or in
connection with this Agreement or related to Executive’s employment by Company
shall be submitted to and resolved by arbitration in accordance with the
National Rules for the

 

12



--------------------------------------------------------------------------------

Resolution of Employment Disputes of the American Arbitration Association. The
arbitration shall be conducted in Hudson County, New Jersey. Any award rendered
shall be final and conclusive upon the parties and a judgment thereon may be
entered in a court having competent jurisdiction. THE PARTIES HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY FOR ANY DISPUTES HEREUNDER. Notwithstanding the
foregoing, nothing in this Section 23 shall prevent the parties from exercising
their right to bring an action in any court of competent jurisdiction for
injunctive or other provisional relief to compel the other party hereto to
comply with its obligations under Sections 6, 7, 8 and 9 of this Agreement.

24.    Cooperation. Executive shall provide Executive’s reasonable cooperation
in connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform her duties
with any subsequent employer; provided, however, that the Company shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing such cooperation, to the extent approved by the
Company prior to incurring such expenses. Executive is entitled to be paid or
reimbursed for any expenses under this section, the amount reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred.
Executive’s rights to payment or reimbursement of expenses pursuant to this
section shall expire at the end of 20 years after the date of this Employment
Agreement and shall not be subject to liquidation or exchange for another
benefit.

25.    Code Section 409A Compliance.

(A) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. Any payments that qualify for the short-term deferral exception, the
separation pay exception or another exception under Code Section 409A shall be
paid under the applicable exception to the maximum extent permitted. Each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation for all purposes under Code Section 409A. In the event
that the Company determines reasonably and in good faith that there is any
provision of this Agreement that could cause the Executive to be subject to
additional tax, interest or penalties under the provisions of Code Section 409A,
such provision shall be interpreted and resolved in the manner the Company
reasonably and in good faith deems necessary to prevent the application of such
taxes, interest or penalties under Code Section 409A. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Executive by Code Section 409A or damages for failing to
comply with Code Section 409A.

 

13



--------------------------------------------------------------------------------

(B) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment if such payment
or benefit constitutes a “deferral of compensation” under Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such payment or benefit,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service”, such payment or benefit shall not be
made or provided until the date which is the earlier of (i) the first day of the
seventh month following the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum without
interest, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

(C) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
which constitute “deferred compensation” under Code Section 409A unless such
release is signed and delivered, and the period for revocation has expired,
within sixty (60) days following the date of the Executive’s termination of
employment. If the foregoing release is executed and delivered and no longer
subject to revocation as provided in the preceding sentence, then the following
shall apply:

(i)     To the extent that any such cash payment or continuing benefit to be
provided is not “deferred compensation” for purposes of Code Section 409A, then
such payment or benefit shall commence upon the first scheduled payment date
immediately following the date that the release is executed, delivered and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement applied as
though such payments commenced immediately upon the Executive’s termination of
employment, and any payments made thereafter shall continue as provided herein.

(ii)     To the extent that any such cash payment or continuing benefit to be
provided is “deferred compensation” for purposes of Code Section 409A, then,
subject to the delay set forth above in clause (B), if applicable, such payments
or benefits shall be made or commence upon the sixtieth (60th) day following the
Executive’s termination of employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon the
Executive’s termination of employment, and any payments made thereafter shall
continue as provided herein.

 

14



--------------------------------------------------------------------------------

(D) With respect to reimbursements or other in-kind benefits under this
Agreement, (i) all expenses or other reimbursements hereunder shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive, (ii) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

(E) For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be, to the extent
permitted under Code Section 409A, within the sole discretion of the Company.

(F) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.

26.    Employment Conditions. The Executive’s employment is contingent on:
(i) successful completion of the Company’s background check; and
(ii) Executive’s completion of Section 1 of the Form I-9 on or before the end of
her first day of employment and her presentation of original documentation
verifying her work eligibility and identification on or before the third day of
employment. The Executive’s inability to provide or maintain proper work
authorization shall be treated as a termination for Cause under this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

By:   /S/ Sharon Leite   Sharon Leite

 

VITAMIN SHOPPE, INC. By:   /S/ Alexander Smith   Name: Alexander Smith   Title:
Chairman

 

VITAMIN SHOPPE INDUSTRIES INC. By:   /S/ David Kastin   Name: David Kastin  
Title: General Counsel

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Relocation and Repayment Agreement

This Relocation and Repayment Agreement is entered into by and between Sharon
Leite (the “Executive” or “I”) and Vitamin Shoppe, Inc. and Vitamin Shoppe
Industries Inc. (collectively the “Company”).

 

  1. Relocation. The Company has agreed to provide the Executive with relocation
benefits as set forth in the Vitamin Shoppe Domestic Relocation Policy
(Homeowner) (the “Relocation Policy”) in connection with her relocation to an
area convenient to the Company’s headquarters in New Jersey; provided, however,
that the relocation benefits being provided to the Executive pursuant to the
Relocation Policy are amended as follows (collectively, the “Relocation
Benefits”):

 

  •   Permission for the Executive to use her previously selected real estate
broker (Gwen Harper of Briggs Freeman), in lieu of one recommended by TRC
pursuant to the Relocation Policy for purposes of the home marketing assistance,
including assumption by the Company of any additional cost imposed by TRC in
connection therewith.

 

  •   No right to Temporary Housing benefits.

2.    Sign On Bonus. The Company has agreed to pay the Executive a Sign On Bonus
in accordance with the terms of the Employment and Non-Competition Agreement to
which this Agreement is attached.

In exchange for receiving the Relocation Benefits and the Sign On Bonus, the
Executive acknowledges and agrees to the following conditions.

 

  A. I understand and agree that the Relocation Benefits that have been and/or
are extended by the Company to me and payment of the Sign On Bonus are
conditional upon my continued employment with the Company for two (2) years from
the commencement of my employment with the Company (the “Hire Date”).

 

  B. I understand and agree that if I voluntarily terminate my employment
(which, for the sake of clarity, does not include a resignation due to an
Adverse Change in Status) or if I am terminated by the Company for Cause within
two years from the Hire Date, I hereby promise to repay to the Company, 100% of
all Relocation Benefits incurred by the Company for my relocation and 100% of
the net after-tax portion of the Sign On Bonus; provided that in no event shall
I be required to repay more than once the same amount provided.

 

  C.

I acknowledge and agree to repay any portion of the Relocation Benefits incurred
by the Company and the Sign On Bonus due to the Company as provided herein no
later than 30 business days following my last day of employment. I further
authorize the Company to deduct from any salary or other monies due me
(including without limitation, expense reimbursements, payment of PTO and
payments pursuant to any equity awards), all or

 

17



--------------------------------------------------------------------------------

  part of any Relocation Benefits owed to Company or Sign On Bonus because of my
voluntary termination of employment (which, for the sake of clarity, does not
include a resignation due to an Adverse Change in Status) or involuntary
termination by the Company for Cause, subject to applicable law. I understand
and agree to reimburse the Company for any and all costs incurred in enforcing
this Relocation Agreement, including attorney’s fees and court costs.

 

  D. I understand and agree that if I voluntarily terminate my employment
(which, for the sake of clarity, does not include a resignation due to an
Adverse Change in Status) or if I am terminated by the Company for Cause within
two (2) years of the Hire Date, Relocation Benefits paid or reimbursed during
the calendar year of my termination will not be tax assisted. Any relocation
reimbursements will be reflected as income on my W-2 with no tax assistance
provided to offset the additional tax liability.

 

  E. I understand and agree that this Relocation and Repayment Agreement does
not constitute a contract of employment or a guarantee of employment for two
(2) years or otherwise. The Company may terminate the employment relationship at
any time with or without Cause and with or without notice, subject to the
consequences and limitations set forth in the Employment and Non-Competition
Agreement.

 

  F. I understand and agree that the terms and conditions of the Relocation
Policy shall apply to me, except as modified herein.

 

Signature:   

 

                   Date:   

 

   Sharon Leite         

 

Accepted and Acknowledged:

 

The Vitamin Shoppe, Inc.

By:     Title:     Date:    

 

Vitamin Shoppe Industries Inc. By:     Title:     Date:    

 

18



--------------------------------------------------------------------------------

EXHIBIT B

Form Performance Share Unit Award Agreement

 

19



--------------------------------------------------------------------------------

VITAMIN SHOPPE, INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

pursuant to the

VITAMIN SHOPPE 2018 LONG-TERM INCENTIVE PLAN

* * * * *

Participant:  Sharon Leite                            

Grant Date:                                                   

Number of Performance Stock Units granted (at Target):       
                                            

* * * * *

THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between Vitamin Shoppe, Inc., a company organized
in the State of Delaware (the “Company”), and the Participant specified above,
pursuant to the Vitamin Shoppe 2018 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and

WHEREAS, it has been determined by the Committee that it would be in the best
interests of the Company to grant the Performance Stock Units provided herein to
the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein;
provided, that this Agreement is being granted in reliance on the employment
inducement exemption under NYSE 303A.08, and, therefore, no Shares issued
hereunder shall be drawn from the Share reserve limits set forth in Section 4.1
of the Plan. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of a
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.

2    Grant of Performance Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Performance
Stock Units specified above. Except as otherwise provided by Section 10 of the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the



--------------------------------------------------------------------------------

Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. Other than as specified in
Section 5 hereof, the Participant shall not have the rights of a stockholder
(including any voting rights) in respect of the Shares underlying this award
until such Shares are delivered to the Participant in accordance with Section 4.

3    Vesting. The Performance Stock Units subject to this grant shall vest in
accordance with terms mutually agreed upon by the parties.

4    Delivery of Shares.

4.1    Subject to the terms of the Plan, to the extent the Performance Stock
Units awarded by this Agreement vest, the Company shall promptly distribute to
the Participant the number of Shares equal to the number of Performance Stock
Units that so vested; provided, that the Company may defer distribution of
Shares to a date the Participant is not subject to any Company “blackout” policy
or other trading restriction imposed by the Company; provided, further, that
absent an election made pursuant to Section 4.2, any distribution of Shares
shall in any event be made by the date that is two and one-half (2-1/2) months
from the end of the calendar year in which the applicable Performance Stock
Units vested. In connection with the delivery of the Shares pursuant to this
Agreement, the Participant agrees to execute any documents reasonably requested
by the Company. In no event shall the Performance Stock Units be settled in
fractional Shares (fractional Shares will be rounded down to the next lowest
whole number).

4.2    If permitted by the Company, the Participant may elect, in accordance
with written plans or procedures adopted by the Company from time to time, to
defer the distribution of all or any portion of the Shares that would otherwise
be distributed to the Participant hereunder (“Deferred Shares”). Upon the
vesting of Performance Stock Units that have been so deferred, the applicable
number of Deferred Shares shall be credited to a bookkeeping account established
on the Participant’s behalf (the “Account”). Subject to Section 5, the number of
Shares equal to the number of Deferred Shares credited to the Participant’s
Account shall be distributed to the Participant in accordance with written plans
or procedures adopted by the Company from time to time.

5    Dividends and Other Distributions. Participants holding Performance Stock
Units shall be entitled to receive all dividends and other distributions paid
with respect to such Shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Performance Stock Units and shall be paid at the time the Shares are delivered
pursuant to Section 4. If any dividends or distributions are paid in Shares, the
Shares shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Performance Stock
Units with respect to which they were paid.

6    Special Rules Regarding Restrictive Covenants.

6.1    Company Rights. In the event that the Participant’s employment with the
Company or one of its Subsidiaries or Related Companies is terminated for
“Cause” (as defined below) or if Participant fails to comply with this
Section 6, the Company may cancel any outstanding Performance Stock Unit.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” means any of the following: (i) theft or
misappropriation of funds or other property of the Company; (ii) alcoholism or
drug abuse, either of which materially impair the ability of the Participant to
perform his/her duties and responsibilities hereunder or is injurious to the
business of the Company; (iii) the conviction of a felony or pleading guilty or
nolo contender to a felony involving moral turpitude; (iv) intentionally causing
the Company to violate any local, state or federal law, rule or regulation that
harms or may harm the Company in any material respect; (v) gross negligence or
willful misconduct in the conduct or management of the Company which materially
affects the Company, not remedied within thirty (30) days after receipt of
written notice from the Company; (vi) willful refusal to comply with any
significant policy, directive or decision of the Chief Executive Officer, any
other executive(s) of the Company to whom the Participant reports, or the Board
in furtherance of a lawful business purpose or willful refusal to perform the
duties reasonably assigned to the Participant by the Chief Executive Officer,
any other executive(s) of the Company to whom the Participant reports or the
Board consistent with the Participant’s functions, duties and responsibilities,
in each case, in any material respect, not remedied within thirty (30) days
after receipt of written notice from the Company; (vii) breach (other than by
reason of physical or mental illness, injury, or condition) of any other
material obligation to the Company that is or could reasonably be expected to
result in material harm to the Company not remedied within thirty (30) days
after receipt of written notice of such breach from the Company;
(viii) violation of the Company’s operating and or financial/accounting
procedures which results in material loss to the Company, as determined by the
Company; or (ix) violation of the Company’s confidentiality, non-compete or
non-solicit requirements (including those set forth in this Agreement) or code
of business conduct.

6.2    Nondisclosure of Confidential and Proprietary Information. The obligation
of confidentiality by the Participant set forth in the Company’s agreements(s)
with the Participant or policies of the Company binding on or covering the
Participant shall remain in effect for perpetuity regardless of any cessation of
payment pursuant to this Agreement, such that the Participant shall not disclose
confidential information of or pertaining to the Company at any time.

6.3    Non-Competition. During the period of a Participant’s employment and for
one (1) year thereafter, the Participant shall not, without the Company’s prior
written consent, directly or indirectly, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or non-profit business or organization in the United States
that, directly or indirectly, manufactures, markets, distributes or sells
(through wholesale, retail or direct marketing channels including, but not
limited to, mail order and internet distribution) vitamins, minerals,
nutritional supplements, herbal products, sports nutrition products,
bodybuilding formulas or homeopathic remedies (the “Competitive Products”) if,
except with respect to the companies listed below, the sale/distribution of the
Competitive Products represent one-third (1/3) or more of such business or
organization’s gross sales in the proceeding twelve (12) months from the
Participant’s termination of employment date (the “Competitive Business”);
provided, however, that the Participant can work for a

 

3



--------------------------------------------------------------------------------

business or organization (other than the companies listed below) that sells
Competitive Products that is less than one-third (1/3) of such gross sales only
if the Participant is not directly or indirectly involved in that part of the
business or organization that deals with, or has knowledge of, the Competitive
Products. Notwithstanding, and without limiting, the foregoing, the following
companies constitute a Competitive Business: GNC, Rite Aid, Whole Foods,
Vitacost, Walgreens, CVS, Nature’s Bounty, Bodybuilding.com, Swanson, Sprout’s
Sunflower Markets and Vitamin Cottage. Notwithstanding the foregoing, the
Participant may be a passive owner (which shall not prohibit the exercise of any
rights as a shareholder) of not more than five percent (5%) of the outstanding
stock of any class of any public corporation that engages in a Competitive
Business.

6.4    Non-Solicitation. During the period of a Participant’s employment and for
two (2) years thereafter, the Participant shall not directly or indirectly
(i) cause any person or entity to, either for the Participant or for any other
person, business, partnership, association, firm, company or corporation, hire
from the Company or attempt to hire, divert or take away from the Company, any
of the officers or employees of the Company who were employed by the Company
during the twelve (12) months prior to the termination date of the Participant’s
employment; or (ii) cause any other person or entity to, either for the
Participant or for any other person, business, partnership, association, firm,
company or corporation, attempt to divert or take away from the Company or its
subsidiaries any of the business or vendors of the Company.

6.5    Remedies. The Participant and the Company acknowledge that the
restrictions imposed by this Section 6 are reasonably necessary to protect the
legitimate business interests of the Company, and that the Company would not be
willing to offer the Performance Stock Units pursuant to this Agreement in the
absence of such agreement. The Participant agrees that any breach of this
Section 6 by the Participant would cause irreparable damage to the Company and
that in the event of such breach, the Company shall have, in addition to any and
all remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of any obligations hereunder, without
the necessity of posting a bond, plus if the Company prevails with respect to
any dispute between the Company and the Participant as to the interpretation,
terms, validity or enforceability of this Section 6, the recovery of any and all
costs and expenses incurred by the Company, including reasonable attorneys’ fees
in connection with the enforcement of this Section 6. The Participant further
acknowledges and agrees that any period of time during which he or she is in
violation of the covenants set forth in this Section 6 shall be added to the
applicable restricted period. Resort to such equitable relief shall not be
construed to be a waiver of any other rights or remedies that the Company may
have for damages or otherwise.

6.6    Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
Performance Stock Units: (i) if during the course of employment the Participant
engages in conduct, or it is discovered that the Participant has engaged in
conduct, that is (x) materially adverse to the interest of the Company, which
include failures to comply with the Company’s written rules or regulations and
material violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during or
after employment; (ii) if during the course of employment, the Participant
competes with, or engages in the solicitation and/or diversion of customers,
vendors or employees of, the Company

 

4



--------------------------------------------------------------------------------

or it is discovered that the executive employee has engaged in such conduct;
(iii) if following termination of employment, the Participant violates any
post-termination obligations or duties owed to, or any agreement with, the
Company, which includes this Agreement, any employment agreement and other
agreements restricting post-employment conduct; (iv) if following termination of
employment, the Company discovers facts that would have supported a termination
for Cause had such facts been known to the Company before the termination of
employment; and (v) if compensation that is promised or paid to the Participant
is required to be forfeited and/or repaid to the Company pursuant to applicable
regulatory requirements as in effect from time to time and/or such forfeiture or
repayment affects amounts or benefits payable under this Agreement.

7    Non-transferability. Performance Stock Units, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not, prior
to vesting, be sold, exchanged, transferred, assigned or otherwise disposed of
in any way by the Participant (or any beneficiary(ies) of the Participant),
other than by testamentary disposition by the Participant or the laws of descent
and distribution. Any such Performance Stock Units, and any rights and interests
with respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way by the Participant (or any beneficiary(ies) of
the Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Performance Stock Units, or the levy of any execution, attachment or
similar legal process upon the Performance Stock Units, contrary to the terms
and provisions of this Agreement and/or the Plan, shall be null and void and
without legal force or effect.

8    Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

9    Acknowledgment of Employee. The award of the Performance Stock Units does
not entitle Participant to any benefit other than that granted under this
Agreement. Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation. Participant
understands and accepts that the benefits granted under the Plan are entirely at
the grace and discretion of the Company and that the Company retains the right
to amend or terminate the Plan at any time, at their sole discretion and without
notice.

10    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.

 

5



--------------------------------------------------------------------------------

11    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Performance Stock Units and, if the Participant
fails to do so, the Company may otherwise refuse to issue or transfer any Shares
otherwise required to be issued pursuant to this Agreement.

12    No Right to Employment. Any questions as to whether and when there has
been a termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Affiliates or Related Companies to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.

13    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

13.1    If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.

13.2    If such notice is to the Participant, at his or her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.

14    Compliance with Laws. The issuance of the Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended (the “1933 Act”), the 1934 Act and the respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto. The
Company shall not be obligated to issue any of the Shares pursuant to this
Agreement if such issuance would violate any such requirements.

15    Securities Representations. The Performance Stock Units are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant.
The Participant acknowledges, represents and warrants that:

15.1    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the 1933 Act, and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 15.

15.2    If the Participant is deemed an affiliate within the meaning of Rule
144, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

 

6



--------------------------------------------------------------------------------

15.3    If the Participant is deemed an affiliate within the meaning of Rule
144, the Participant understands that the exemption from registration under Rule
144 will not be available unless (i) a public trading market then exists for the
Shares, (ii) adequate information concerning the Company is then available to
the public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of the Shares may be made only in
limited amounts in accordance with such terms and conditions.

16    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.

17    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

18    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.

19    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

20    Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

21    Waiver of Jury Trial. PARTICIPANT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

22    Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

[Remainder of Page Left Intentionally Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.

 

VITAMIN SHOPPE, INC. By:  

 

Name:   David M. Kastin Title:   Senior Vice President, General Counsel &
Corporate Secretary

 

Participant